Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 16 – 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pirzadeh et al. (US Pub. No. 20110078081), hereinafter referred to as Pirzadeh in view Baribault et al. (Pat. No. 9003173), hereinafter referred to as Baribault. 
Referring to claim 1, Pirzadeh discloses an electronic device comprising: 
a secure element (secure element 210, fig. 2) configured to implement a plurality of operating systems (applications 209, fig. 2), , and the secure elements is configured such that each operating system of the plurality of operating system have no knowledge of other operating systems of the plurality of operating systems (applications 209 represent processes or operations that are dedicated to a specific function that provides added value to the user and which are not part of the standard operation of the device, para. 0030); and 

Baribault discloses, what Pirzadeh lacks, wherein the plurality of operating systems are configured to simultaneously reside on the secure elements (partitions, fig. 4).
Pirzadeh and Baribault are analogous art because they are from the same field of endeavor in input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pirzadeh and Baribault before him or her, to modify the system of Pirzadeh to include the data storage 104 of Baribault.
	The suggestion/motivation for doing so would have been allow to have quick application mode, col. 2, lines 23 – 30.
Therefore, it would have been obvious to combine Baribault with Pirzadeh to obtain the invention as specified in the instant claim(s).

As to claim 2, Pirzadeh discloses the device of claim 1, wherein the volatile memory is coupled to the near field communication module by a first bus (bus via 210, fig. 2), and is coupled to the secure element by a second bus (second bus via 209, fig. 2).

Claims 16 - 20 recite the corresponding limitation of claims 1 - 7. Therefore, they are rejected accordingly.

Claim 21 recites the corresponding limitation of claim 1. Therefore, they are rejected accordingly.

Claims 3 – 5 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pirzadeh and in view of Baribault et al. (Pat. No. 9003173), hereinafter referred to as Baribault.
	
As to claim 3, Pirzadeh and Baribault does not explicitly discloses the device of claim 2, wherein the volatile memory is directly connected to the near field communication module by the first bus, and is directly connected to the secure element by the second bus. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modifying the mobile device of Pirzadeh and Baribault to include the volatile memory that is directly connected to the near field communication module by the first bus, and is directly connected to the secure element by the second bus since they are merely a design choice. 
	

As to claim 4, Pirzadeh does not explicitly discloses the device of claim 1, wherein the volatile memory comprises a plurality of volatile memories or a plurality of volatile memory areas of a same volatile memory. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modifying the mobile device of Pirzadeh to include the volatile memory comprises a plurality of volatile memories or a plurality of volatile memory areas of a same volatile memory since they are merely a design choice.

As to claim 5, Pirzadeh does not explicitly disclose the device of claim 4, wherein: the plurality of volatile memories comprises a same number of volatile memories as a number of operating systems of the plurality of operating systems; or the plurality of volatile memory areas comprises a same number of volatile memory areas as a number of operating systems of the plurality of operating systems. 
.

Claims 6 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pirzadeh and Baribault in view of KANG (US Pub. No. 20160026993). 

As to claim 6, KANG discloses, what Pirzadeh and Baribault lack, discloses the device of claim 4, wherein the near field communication module is configured to route data towards one of the plurality of volatile memories (step 530, fig. 5) or to one of the plurality of volatile memory areas, and the secure element comprises an interface configured to associate each operating system of the plurality of operating systems with a corresponding one of the plurality of volatile memories or with a corresponding one of the plurality of volatile memory areas (memory area 430, fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pirzadeh, Baribault and KANG before him or her, to modify the system of Pirzadeh and Baribault to include the system of KANG.

	The suggestion/motivation for doing so would have been to allow multiple service to be use, fig. 2.
Therefore, it would have been obvious to combine KANG with Pirzadeh to obtain the invention as specified in the instant claim(s).


As to claim 7, KANG discloses the device of claim 6, wherein the interface uses a routing table (routing table 112, fig. 1) as a link between an operating system and a bus (control module 160, fig. 1).

As to claim 8, KANG discloses the device of claim 1, wherein the volatile memory comprises a single volatile memory (memory 130, fig. 1).

As to claim 9, KANG discloses the device of claim 8, further comprising a routing circuit coupled between the secure element and the near field communication module, wherein the routing circuit is configured to route data between the plurality of operating systems (routing table 112, fig. 1).

As to claim 10, KANG discloses the device of claim 9, wherein the routing circuit is a state machine (routing table 112, fig. 1).
As to claim 11, KANG discloses the device of claim 10, wherein the state machine is comprised by the secure element (communication module 110, fig. 1).

As to claim 12, KANG discloses the device of claim 9, wherein the routing circuit is a routing table (routing table 112, fig. 1).

As to claim 13, KANG discloses the device of claim 12, wherein the routing table is comprised by the near field communication module (NFC module, fig. 4).



As to claim 15, KANG discloses the device of claim 1, wherein one of the plurality of operating systems is an operating system of a SIM card, of a payment card, or of a public transport card (cards shown in fig. 2).


Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184